USCA4 Appeal: 22-1195      Doc: 19         Filed: 07/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1195


        BENEDICT EMESOWUM,

                            Plaintiff - Appellant,

                     v.

        ASHLEY BUXTON, Police Officer; M. KANG, Police Officer; N. MINDELL,
        Police Officer; S. BUTZER, Police Officer; H. BUCHOFER, Police Officer;
        ARLINGTON COUNTY,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:20-cv-00113-RDA-TCB)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Benedict Emesowum, Appellant Pro Se. Ryan Carson Samuel, COUNTY ATTORNEY’S
        OFFICE, Arlington, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1195      Doc: 19         Filed: 07/25/2022      Pg: 2 of 2




        PER CURIAM:

               Benedict Emesowum appeals the district court’s order granting Defendants’ Fed. R.

        Civ. P. 37(b) motion to dismiss Emesowum’s civil rights complaint for failing to comply

        with the court’s discovery orders. After reviewing the record, we conclude that the district

        court did not abuse its discretion in dismissing Emesowum’s action. See Attkisson v.

        Holder, 925 F.3d 606, 620 (4th Cir. 2019) (stating standard of review). Accordingly, we

        affirm the district court’s order. See Emesowum v. Buxton, No. 1:20-cv-00113-RDA-TCB

        (E.D. Va. Sept. 30, 2021). We deny Defendants’ motion to dismiss the appeal and

        Emesowum’s motion to compel the district court to issue an order on his motion to extend

        time to appeal. See Fed. R. Civ. P. 58(a), (c)(2)(B). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2